GARY W. LYNCH, P.J.
Alton Louis Vaughn, Sr. (“Defendant”) was convicted on four counts of the class D felony of unlawful merchandising practices, see section 407.020, RSMo 2000, and sentenced to a combined total of six years’ incarceration and fines totaling $13,125.00. Defendant timely appealed those convictions, and after he failed to perfect that appeal, this court issued its mandate dismissing it on June 30, 2011. Defendant now appeals a trial court order entered on January 19, 2012, granting him probation under the provisions of section 559.115.2, RSMo Cum.Supp 2005. In the absence of a final judgment, this Court does not have statutory authority to hear this appeal or to take any action other than to dismiss it.
There is no right of appeal without statutory authority. In criminal cases, [section] 547.070 authorizes appeals from “final” judgments; a final judgment occurs when a sentence is entered; and probation is not part of a sentence.
Consequently, there is no right to appeal a trial judge’s decision to grant or deny probation.
State v. Ferrell, 317 S.W.3d 688 (Mo.App.2010) (internal citations and quotations omitted). Defendant asserts no point or argument otherwise in his brief.
This appeal is dismissed.
NANCY STEFFEN RAHMEYER, and WILLIAM W. FRANCIS, JR., JJ„ concur.